Citation Nr: 0110644	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.

The record reflects that the appellant requested a personal 
hearing before RO personnel in conjunction with his appeal.  
A hearing was scheduled for September 2000, but the appellant 
failed to appear.  Therefore, his request for a personal 
hearing is deemed withdrawn.


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The appellant has asserted that he served in the service of 
the United States Armed Forces during World War II, and that 
he was held as a prisoner-of-war (POW) therein.  In support 
of his contention he has submitted various documents, 
including a February 1977 statement from the Republic of the 
Philippines Department of National Defense Veterans Affairs 
Office, a December 1997 statement from the Armed Forces of 
the Philippines Office of the Adjutant General, and two joint 
affidavits dated in February 2000, all of which attest to the 
appellant having had military service during World War II.  
The appellant has also submitted his own statements attesting 
to this purported military service, including VA Forms 21-526 
(Application for Compensation or Pension) and 10-0048 (Former 
POW Medical History).

In September 1999, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the various documents the appellant 
has submitted, including those from the government of the 
Philippines, have no bearing upon the resolution of this 
matter.  

In the instant case, the United States Army's aforementioned 
determinations that the appellant did not serve as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The appellant has since submitted 
no United States service documents in support of his claim, 
or any further information different from that previously 
submitted to ARPERCEN, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nevertheless, for the reasons stated below, the 
Board finds that VA's duties under the VCAA have been 
fulfilled even though the RO did not have the benefit of the 
explicit provisions of the VCAA.

The record reflects that the RO informed the appellant by 
correspondence dated in November 1999, as well as the June 
2000 Statement of the Case, that his claim was being denied 
because ARPERCEN had certified that he had no recognized 
military service and that this determination was binding on 
VA.  This is essentially the same rationale for the Board's 
decision herein.  It is also noted that the Statement of the 
Case included a summary of the applicable statutory and 
regulatory provisions pertinent to the instant case.  
Further, as noted above, the appellant has since submitted no 
United States service documents in support of his claim, or 
any further information different from that previously 
submitted to ARPERCEN, which would warrant a request for 
recertification.  Moreover, since this claim has been denied 
as a matter of law, the benefit of the doubt doctrine is not 
for application in the instant case.  Also, as the law and 
not the facts is dispositive in this case, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See § 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(a)(2).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.  


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

